EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 7 October 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald Showalter on 20 October 2021.
The application has been amended as follows: 
In the Substitute Specification:
Page 29, in paragraph [0142], “reference signs in the Figures” has been rewritten as --reference signs throughout the specification description of the Figures--.
Page 32, in paragraph [0158], first line therein and page 32, in paragraph [0160], first line therein, “1.1.” has been rewritten as --1.1--, respectively at these instances.
Page 32, in paragraph [0158], 4th line therein, “1.6.” has been rewritten as --1.6--.
Page 32, in paragraph [0159], second line therein; page 37, in paragraph [0179], third line therein; page 38, in paragraph [0181], first line therein; page 38, in paragraph [0182], third line therein; page 39, in paragraph [0183], third line therein: “1.1, 1.6” has been deleted, respectively at these instances.
[0200], 6th line therein, “connector 1 1’ when” has been rewritten as --connector 1’ when--.
In the Claims:
In claims 9, 10, 20, 21, line 4 in each claim, --in the at least one electrical conductor-- has been inserted after “signals”, respectively at these instances.
In claims 9, 10, 20, 21, line 5 in each claim, “signals” has been rewritten as --waves within the waveguide--, respectively at these instances.
In claims 9, 10, 20, 21, line 11 in each claim, “an” has been rewritten as --the--, respectively at these instances.
Claims 9; 10; 20; 21 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A plug connector for connecting a waveguide within a housing to at least one electrical conductor through an antenna in a signal converter--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee